EXHIBIT 10.11


SPARTAN MOTORS, INC.
INDEMNIFICATION AGREEMENT


                    This Indemnification Agreement (the "Agreement") is made as
of the day _____ of ______________, 20___, by and between SPARTAN MOTORS, INC.,
a Michigan corporation (the "Company"), and ______________________
("Indemnitee"), a director and/or officer of the Company.

                    Indemnitee is a [director][executive officer] of the
Company. It is essential to the Company to attract and retain as
[directors][executive officers] the most capable persons available. The
Company's Articles of Incorporation, as approved by its shareholders, provide
that the Company's [directors][executive officers] shall be indemnified as of
right to the fullest extent permitted by law. This Agreement implements that
provision. In partial consideration of Indemnitee's agreement to serve as a
[director][executive officer] of the Company, the parties are entering into this
Agreement.

                    THEREFORE, the Company and Indemnitee agree:

          Section 1.          Definitions. As used in this Agreement:

          (a)          "Expenses" shall mean all reasonable costs, expenses, and
obligations actually paid or incurred in connection with investigating,
litigating, being a witness in, defending, or participating in, or preparing to
litigate, defend, be a witness in, or participate in any matter that is the
subject of a Proceeding (as defined below), including, without limitation, any
attorney, accountant and expert fees and court costs.

          (b)          "Proceeding" shall mean any threatened, pending, or
completed action, suit or proceeding, or any inquiry or investigation, whether
brought by or in the right of the Company or otherwise, and whether of a civil,
criminal, administrative, or investigative nature, in which Indemnitee is, may
be, or may have been involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director, officer, employee, or agent of the Company
and/or any one or more of its subsidiaries, or by reason of any action taken by
Indemnitee, or any inaction on Indemnitee's part, while acting as a director,
officer, employee, or agent of the Company and/or any one or more of its
subsidiaries, or by reason of the fact that Indemnitee is or was elected,
appointed or serving at the request of the Company and/or any one or more of its
subsidiaries as a director, officer, partner, trustee, employee, agent or
fiduciary of any other foreign or domestic corporation, partnership, joint
venture, trust or other enterprise, whether for profit or not.

          (c)          "Resolution Costs" shall include any amount paid in
connection with a Proceeding and in satisfaction of a judgment, fine or penalty,
or any amount paid in settlement of a Proceeding.



--------------------------------------------------------------------------------




          (d)          "Change in Control" shall mean a change in control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A issued under the Securities Exchange Act of 1934,
as amended (the "Act")whether or not the Company is subject to Regulation 14A.
Without limiting the inclusiveness of the definition in the preceding sentence,
a Change in Control of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions is satisfied: (a) any
Person is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company's then outstanding securities;
(b) the failure at any time of the Continuing Directors to constitute at least a
majority of the board of directors of the Company; (c) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the board of directors of the company cease for any reason to constitute a
majority of the board of directors; or (d) any of the following occur: (i) any
merger or consolidation of the Company, other than a merger or consolidation in
which the voting securities of the Company immediately prior to the merger or
consolidation continue to represent (either by remaining outstanding or being
converted into securities of the surviving entity) 80% or more of the combined
voting power of the Company or surviving entity immediately after the merger or
consolidation with another entity; (ii) any sale, exchange, lease, mortgage,
pledge, transfer or other disposition (in a single transaction or a series of
related transactions) of assets or earning power aggregating more than 50% of
the assets or earning power of the Company on a consolidated basis; (iii) any
complete liquidation or dissolution of the Company; (iv) any reorganization,
reverse stock split or recapitalization of the Company which would result in a
Change in Control as otherwise defined herein; or (v) any transaction or series
of related transactions having, directly or indirectly, the same effect as any
of the foregoing.

          (e)          "Continuing Directors" means the individuals who were
either (a) serving as directors of the Company on                              
, 2005, or (b) subsequently appointed or elected as a director, if appointed or
nominated by at least a majority of the Continuing Directors in office at the
time of the nomination or appointment.

          (f)          "Person" has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.

          (g)          A "Potential Change in Control" shall be deemed to have
occurred if (i) the Company enters into an agreement, the consummation of that
would result in the occurrence of a Change in Control; (ii) any person
(including the Company) publicly announces an intention to take or to consider
taking actions that once consummated would constitute a Change in Control; or
(iii) the Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.

          Section 2.          Agreement To Serve. Indemnitee agrees to serve as
a director and/or officer of the Company for so long as Indemnitee is duly
elected or appointed or until the tender of Indemnitee's written resignation.



-2-

--------------------------------------------------------------------------------




          Section 3.          Indemnification.

          (a)          The Company shall indemnify Indemnitee against all
Expenses incurred by Indemnitee in connection with any Proceeding, except as
otherwise provided in this Agreement. The Company shall indemnify Indemnitee
against all Resolution Costs incurred by Indemnitee in connection with any
Proceeding other than a Proceeding by or in the right of the Company, except as
otherwise provided in this Agreement. The Company or a person challenging
indemnification has the burden of proving that indemnification is not permitted
by this Agreement. However, no indemnification shall be made under this Section
if and to the extent that such Expenses or Resolution Costs are:

          (i)          with respect to remuneration paid to Indemnitee if it
shall be determined by a final judgment or other final adjudication that such
remuneration was in violation of law;

          (ii)          on account of any suit in which judgment is rendered
against Indemnitee for an accounting of profits made from the purchase and sale
by Indemnitee of securities of the Company pursuant to the provisions of Section
16 of the Act and amendments thereto, or similar provisions of any federal,
state, or local law;

          (iii)          on account of Indemnitee's conduct which is determined
by a final judgment or other final adjudication to have been knowingly
fraudulent, deliberately dishonest, or engaged in willful misconduct;

          (iv)          on account of Indemnitee's conduct which by a final
judgment or other final adjudication is determined to have not been in good
faith, to have not been believed by Indemnitee to have been in or not opposed to
the best interests of the Company, or to have produced an unlawful personal
benefit;

          (v)          with respect to a criminal proceeding if Indemnitee knew
or had reasonable cause to believe that Indemnitee's conduct was unlawful; or

          (vi)          with respect to a Proceeding in which a final decision
by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.

          (b)          In addition to any indemnification provided under
Subsection 3(a) above, the Company shall indemnify Indemnitee against any
Expenses or Resolution Costs incurred by Indemnitee, regardless of the nature of
the Proceeding in which Expenses and/or Resolution Costs were incurred, if the
Expenses or Resolution Costs would have been covered, insured or reimbursed
under any insurance policy in effect on the effective date of this Agreement or
that become effective on any later date.



-3-

--------------------------------------------------------------------------------




          (c)          It is the intent of this Agreement that, in addition to
any indemnification provided under Subsections 3(a) and 3(b), the Company shall
indemnify Indemnitee to the fullest extent allowed by law as presently or
hereafter enacted or interpreted, against any Expenses and Resolution Costs
incurred by Indemnitee in connection with any Proceeding. If, and to the extent
that a change in, or in the implementation or interpretation of, the Michigan
Business Corporation Act (whether by statute, regulation, judicial decision or
otherwise) permits greater indemnification, either by agreement or otherwise,
than presently provided by law or this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.

          (d)          Without limiting Indemnitee's right to indemnification
under any other provision of this Agreement, the Company shall indemnify
Indemnitee in accordance with the provisions of this Subsection if Indemnitee is
a party to or threatened to be made a party to or otherwise involved in any
Proceeding by or in the right of the Company to procure a judgment in its favor
by reason of the fact that Indemnitee was or is a director, officer, employee,
or agent of the Company and/or any one or more of its subsidiaries or is or was
serving at the request of the Company and/or any one or more of its subsidiaries
as a director, officer, partner, trustee, employee, agent, or fiduciary of
another foreign or domestic corporation, partnership, joint venture, trust, or
other enterprise, whether for profit or not, against all Expenses and Resolution
Costs incurred by Indemnitee, but only if Indemnitee acted in good faith and in
a manner that Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; except that no indemnification shall be made under
this Subsection in respect of any claim, issue, or matter as to which Indemnitee
shall have been adjudged to be liable to the Company in the performance of his
duty to the Company unless, and only to the extent that, any court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the relevant circumstances,
Indemnitee is fairly and reasonably entitled to indemnity, in which event
indemnification shall be limited to reasonable expenses incurred.

          (e)          Notwithstanding any other provision of this Agreement,
prior to a Change in Control Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Proceeding initiated by
Indemnitee against the Company or any director, officer, employee, agent, or
fiduciary of the Company (in such capacity) unless the Company has joined in or
consented to the initiation of such Proceeding or such Proceeding relates to the
enforcement by Indemnity of Indemnitee's rights under this Agreement.

          (f)          Indemnitee shall, as a condition precedent to
indemnification under this Agreement, give written notice to the Company as soon
as practicable of any claim for which indemnification will or could be sought
under this Agreement. In addition, Indemnitee shall give the Company such
information and cooperation as the Company may reasonably require.



-4-

--------------------------------------------------------------------------------




          (g)          Notwithstanding any other provision of this Agreement, no
indemnification shall be paid in violation of Michigan or federal laws and
regulations.

          Section 4.          Payment of Indemnification.

          (a)          The Company shall pay or reimburse Indemnitee all
Expenses and Resolution Costs for which Indemnitee is entitled to
indemnification under Section 3, upon written demand for such payment or
reimbursement from Indemnitee, promptly if, when and to the extent that a
determination has been made, or deemed to have been made, in the manner provided
in this Section 4 that Indemnitee is entitled to indemnification under Section
3.

          (b)          A determination as to whether or not Indemnitee is
entitled to indemnification shall be made, no later than 30 days after receipt
by the Company of a written demand of Indemnitee for such payment or
reimbursement, by: (i) a majority vote of a quorum of directors who are not
parties or threatened to be made parties to such Proceeding; (ii) if a quorum
cannot be obtained under subsection (i), a majority vote of a committee of two
or more directors, duly designated by the board, who are not parties or
threatened to be made parties to such Proceeding; or (iii) if a quorum as
described in subsection (i) cannot be obtained and a committee as described in
subsection (ii) cannot be designated, the board of directors shall select
independent legal counsel. If such determination is not referred to independent
legal counsel, the board of directors, or committee provided in this subsection,
shall be deemed to have made a determination that Indemnitee is entitled to
Indemnification under Section 3 and that the Expenses and Resolution Costs are
reasonable, unless within that 30 day period, such board or committee
determines, in writing and in unconditional terms, that indemnification is not
allowed under Section 3 of this Agreement or that a specified portion of such
Expenses and Resolution Costs are not reasonable. Except as provided in
Subsection 4(c), if the determination made under Section 4 is to be made by
independent legal counsel then the independent legal counsel shall be selected
by (x) a majority vote of a quorum of the board of directors who are not parties
or threatened to be made parties to the Proceeding; (y) if a quorum cannot be
obtained under subsection (x), a majority vote of two or more directors, duly
designated by the board, who are not parties or threatened to be made parties to
such Proceeding; or (z) if a quorum as described in subsection (x) cannot be
obtained and a committee as described in subsection (y) cannot be designated,
the board of directors shall select independent legal counsel.

          (c)          If a Change in Control (as defined in Section 1(d)) has
occurred and the Continuing Directors do not constitute a majority of the Board
of Directors, the determination made under Section 4 shall be made by
independent legal counsel and not the board of directors or a committee of the
board of directors. If a Change in Control has occurred, independent legal
counsel shall be selected by Indemnitee. The Company shall pay the reasonable
fees of the independent legal counsel and fully indemnify such counsel against
any and all expense (including attorney fees), claims, liabilities, and damages
arising out of or relating to this Agreement or its engagement pursuant thereto.



-5-

--------------------------------------------------------------------------------




          (d)          If the indemnification demand is referred to independent
legal counsel under this Section 4, a determination as to whether or not
Indemnitee is entitled to indemnification shall be made no later than 45 days
after Indemnitee's initial demand to the Company. Independent legal counsel
shall be deemed to have made a determination that indemnification is allowed
under Section 3 of this Agreement and that the Expenses and Resolution Costs are
reasonable, unless within that 45 day period, independent legal counsel presents
to the Company's board of directors a written opinion stating in unconditional
terms that Indemnitee is not entitled to indemnification under Section 3 of this
Agreement or that a specified portion of such Expenses and Resolution Costs are
not reasonable.

          (e)          If the Company has not made a determination as to whether
or not indemnification is allowed under Section 3 within the 30 day period (or
45 day period if referred to independent legal counsel) prescribed in Section 4,
the Company shall be deemed to have made a determination that Indemnitee is
entitled to indemnification under Section 3 and that the Expenses and Resolution
Costs are reasonable.

          (f)          The right to indemnification payments as provided by this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction in the State of Michigan and in which venue is proper. The burden
of proving that indemnification is not required or permitted by this Agreement
shall be on the Company or on any Person challenging the indemnification.
Neither the failure of the Company, including its board of directors,
committees, or legal counsel, to have made a determination prior to the
commencement of any Proceeding that indemnification is proper nor an actual
determination by the Company, including its board of directors, committee or
independent legal counsel, that indemnification is not proper, shall bar an
action by Indemnitee to enforce this Agreement or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement. If the board
of directors, committee or independent legal counsel determines in accordance
with Section 4 that Indemnitee would not be permitted to be indemnified in whole
or in part, Indemnitee shall have the right to commence litigation in any court
of competent jurisdiction in the State of Michigan and in which venue is proper
seeking an independent determination by the court or challenging any such
determination by the board of directors, committee, or independent legal
counsel, and the Company hereby consents to service of process and to appear in
any such proceeding. Expenses incurred by Indemnitee in connection with
successfully establishing Indemnitee's right to indemnification, in whole or in
part, shall also be paid or reimbursed by the Company.

          (g)          Indemnitee shall not participate in any way in the board
of directors' or committees' discussion and approval of indemnification under
this Section 4. However, Indemnitee may present Indemnitee's request to the
board of directors and respond to any inquiries concerning Indemnitee's
involvement in the circumstances giving rise to the administrative proceeding or
civil action.



-6-

--------------------------------------------------------------------------------




          Section 5.          Payment or Reimbursement of Indemnitee in Advance
of Final Disposition.

          (a)          The Company may pay or reimburse Indemnitee for Expenses
incurred by Indemnitee in advance of final disposition of a Proceeding, within
30 days after receipt by the Company of a written request for such advance
payment or reimbursement, if:

          (i)          Indemnitee furnishes the Company with a written
affirmation of his or her good faith belief that he or she has met the
applicable standard of conduct required of Indemnitee and for which the
indemnification claim is based;

          (ii)          as of the date of such payment or reimbursement, a
determination has been made, in the manner provided in Section 4 of this
Agreement, that the facts then known to those making the determination would not
preclude indemnification under this Agreement; and

          (iii)          Indemnitee's written request includes an unlimited
general obligation to repay the amount or amounts advanced by the Company if it
is ultimately determined that Indemnitee did not meet the applicable standard of
conduct to receive indemnification under this Agreement.         

          (b)          Indemnitee hereby undertakes that Indemnitee shall repay
to the Company any amount advanced under this Agreement if and to the extent
that it is ultimately determined, as provided in this Agreement or the Bylaws of
the Company, that Indemnitee is not entitled to such indemnification.

          Section 6.          Defense of Claim. Prior to a Change in Control:

          (a)          The Company, jointly with any other indemnifying party,
shall be entitled to assume the defense of any Proceeding as to which Indemnitee
requests indemnification. After notice from the Company to Indemnitee of its
election to assume the defense of a Proceeding, the Company shall not be liable
to Indemnitee under this Agreement for any legal or other Expenses subsequently
incurred by Indemnitee in connection with the defense of such matter other than
reasonable costs of investigation or as otherwise provided in subsection (c)
below.

          (b)          Except as provided in subsection (c) below, the Company
need not, in any action or actions, employ or approve the employment of more
than one counsel to represent Indemnitee and any other officer or other party
entitled to indemnification pursuant to an agreement similar to this Agreement
or otherwise.

          (c)          Indemnitee may employ his own counsel in a Proceeding and
be indemnified therefor if (i) the Company approves, in writing, the employment
of such counsel, or (ii) either (A) Indemnitee has reasonably concluded that
there are conflicts of interest between the Company and Indemnitee or between
Indemnitee and other parties represented by counsel employed by the Company to
represent Indemnitee in the




-7-

--------------------------------------------------------------------------------


Proceeding, or (B) the Company has not employed counsel to assume the defense of
the Proceeding.

          Section 7.          Establishment of Trust.

          (a)          If and while there is a pending or threatened Proceeding
while a Potential Change in Control of the Company exists, the Company shall,
upon written request by Indemnitee, create a trust for the benefit of Indemnitee
and from time to time upon written request of Indemnitee shall fund the trust in
an amount sufficient to satisfy any and all anticipated Expenses or Resolution
Costs that may properly be subject to indemnification under Section 3 above at
the time of each request. The amount or amounts to be deposited in the trust
pursuant to this funding obligation shall be determined by (i) a majority vote
of a quorum consisting of directors who are Continuing Directors and are not
parties or threatened to be made parties to the Proceeding; (ii) if a quorum
cannot be obtained under subsection (i), a committee of two or more directors,
duly designated by the board, who are Continuing Directors and who are not
parties to or threatened to be made parties to the Proceeding; (iii) if a quorum
as described in subsection (i) cannot be obtained and a committee as described
in subsection (ii) cannot be designated, the President of the Company if he or
she is not a party to or threatened to be made a party to the Proceeding. If a
selection cannot be made as described in subsections (i), (ii) or (iii), the
amount or amounts to be deposited in the trust shall be determined by
independent legal counsel selected as described above in Section 4.

          (b)          The terms of the trust shall provide that upon a Change
in Control: (i) the trust shall not be revoked or the principal of the trust
fund invaded, without the written consent of Indemnitee; (ii) the trustee shall
advance, within ten business days of a request by Indemnitee, any amount
properly payable to Indemnitee under Sections 4 or 5 of this Agreement; (iii)
the trust shall continue to be funded by the Company in accordance with the
funding obligation set forth above; (iv) the trustee shall promptly pay to
Indemnitee all amounts that Indemnitee shall be entitled to indemnification
pursuant to this Agreement or otherwise; and (v) all unexpended funds in the
trust shall revert to the Company upon a final determination by a court of
competent jurisdiction that Indemnitee has been fully indemnified under the
terms of this Agreement.

          (c)          The trustee shall be chosen by the party determining the
initial funding of the trust and shall be a national or state bank having a
combined capital and surplus of not less than $20,000,000. At the time of each
draw from the trust fund, Indemnitee shall provide the trustee with a written
request providing that Indemnitee undertakes to repay the amount to the extent
that it is ultimately determined that Indemnitee is not entitled to
indemnification.



-8-

--------------------------------------------------------------------------------




          (d)          Any funds, including interest or investment earnings,
remaining in the trust fund shall revert and be paid to the Company if: (i) a
Change in Control has not occurred; and (ii) if the Board of Directors by vote
of a majority of a quorum consisting of Continuing Directors determines that the
circumstances giving rise to that particular funding of the trust no longer
exists. Nothing in this section shall relieve the Company of any of its
obligations under this Agreement.

          Section 8.          Partial Indemnification; Successful Defense. If
Indemnitee is entitled under any provision of this Agreement to indemnification,
or advance payment or reimbursement by the Company for some portion of the
Expenses or Resolution Costs incurred by Indemnitee, but not for the total
amount of the Expenses or Resolution Costs, the Company shall nevertheless
indemnify Indemnitee or advance payment or reimbursement for the portion of such
Expenses or Resolution Costs to which Indemnitee is entitled. Notwithstanding
any provision of any other section of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all claims relating in whole or in part to a Proceeding or in defense of any
issue or matter therein, including dismissal without prejudice, Indemnitee shall
be indemnified against all Expenses and Resolutions Costs incurred in connection
with such Proceeding. Notwithstanding any other provision of this Agreement, the
total amount of Expenses and Resolution Costs advanced or indemnified from all
sources combined shall not exceed the amount of actual Expenses and Resolution
Costs incurred by Indemnitee.

          Section 9.          Consent to Settlement. Unless and until a Change
in Control has occurred, the Company shall not be liable to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding made
without the Company's written consent signed by its President. The Company shall
not settle any Proceeding in any manner that would impose any penalty or
limitation on Indemnitee or involve an admission of illegal conduct without
Indemnitee's written consent. Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.

          Section 10.          Severability. If this Agreement or any portion
hereof (including any provision within a single section, subsection, or
sentence) shall be held to be invalid, void, or otherwise unenforceable on any
ground by any court of competent jurisdiction, the Company shall nevertheless
indemnify Indemnitee as to any Expenses or Resolution Costs with respect to any
Proceeding to the full extent permitted by law or any applicable portion of this
Agreement that shall not have been invalidated, declared void, or otherwise held
to be unenforceable.

          Section 11.          Indemnification Hereunder Not Exclusive. The
indemnification provided by this Agreement shall be in addition to any other
rights to which Indemnitee may be entitled under the Articles of Incorporation
or Bylaws of the Company, any vote of shareholders or disinterested directors,
the Michigan Business Corporation Act or otherwise, both as to actions in
Indemnitee's official capacity and as to actions in another capacity while
holding such office. However, this Agreement supersedes the previous
indemnification agreement between the parties dated _________________________,
_____.

          Section 12.          No Presumption. For purposes of this Agreement,
the termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court


-9-

--------------------------------------------------------------------------------


approval), conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.

          Section 13.          Liability Insurance. If the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance, Indemnitee shall be covered by the policy or policies to the maximum
extent of the coverage available for any director or officer of the Company
under such policy or policies. Indemnitee may be covered by the policy or
policies whether or not the Company would have the power to indemnify him or her
against liability under Sections 561 to 565 of the Michigan Business Corporation
Act.

          Section 14.          Subrogation. In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all documents
reasonably required and shall take all reasonable actions necessary to secure
such rights, including the execution of such documents necessary to enable the
Company to effectively bring suit to enforce such rights.

          Section 15.          No Duplication of Payments. The Company shall not
be liable under this Agreement to make any payment to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, Bylaw, or
otherwise) of the amounts otherwise indemnifiable hereunder.

          Section 16.          Notice. All notices and other communications
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission (with immediate confirmation thereafter) sent by
registered, certified or express mail, postage prepaid, return receipt
requested, or sent by a nationally recognized overnight courier service, marked
for overnight delivery. Any such notice shall be deemed given when so delivered
personally, or sent by facsimile transmission (provided confirmation is received
immediately thereafter); or if mailed, upon receipt or rejection by the
addressee; or if sent by overnight courier, one business day after the date of
delivery to the courier service marked for overnight delivery; in each case
addressed as provided below or to such other address as the parties hereto may
specify from time to time by notice given as provided herein.

 

If to the Company:

 

 

 

Spartan Motors, Inc.
1165 Reynolds Road
Charlotte, Michigan 48813
Attention: Corporate Secretary

 

 

 

(or to any other individual or address that the Company designates by written
notice to Indemnitee)



-10-

--------------------------------------------------------------------------------




 

If to Indemnitee:

 

 

 

Addressed to the address provided in this Agreement or such other address as
Indemnitee designates by written notice to Company.


Upon receipt of notice or a communication through facsimile transmission, as
permitted in this Section, each party agrees to promptly acknowledge and reply
to such communication in the same manner in which the communication was
received.

          Section 17.          Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall constitute an original, and all
of which taken together shall constitute a single document.

          Section 18.          Continuation of Indemnification. The
indemnification rights provided to Indemnitee under this Agreement shall
continue after Indemnitee has ceased to be a director, officer, employee, agent,
or fiduciary of the Company or any other foreign or domestic corporation,
partnership, joint venture, trust, or other enterprise, whether for profit or
not, in which Indemnitee served in any such capacity at the request of the
Company.

          Section 19.          Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation, or otherwise to all or substantially all of the
business or assets of the Company, and spouses, heirs, administrators and
personal and legal representatives of Indemnitee.

          Section 20.          Applicable Law. This Agreement shall be governed
by and construed in accordance with the laws of the State of Michigan applicable
to contracts made and to be performed in Michigan without giving effect to the
principles of conflicts of laws, and to the extent applicable the federal laws
of the United States of America.

          Section 21.          Period of Limitations. No legal action shall be
brought and no cause of action shall be asserted by or on behalf of the Company
or any affiliate of the Company against Indemnitee, Indemnitee's spouse, heirs,
administrators or personal or legal representatives after two years from the
date of accrual of the cause of action, and any such claim or cause of action of
the Company or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within the two-year period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any cause of action the shorter period shall govern.

          Section 22.          Amendments; Waiver. No supplement, modification,
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto or, in the case of waiver, by the party against whom
the waiver is asserted. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver of
any provision of this Agreement.



-11-

--------------------------------------------------------------------------------




          Section 23.          Headings. The section headings in this Agreement
are for convenient reference only and shall not affect the construction of this
Agreement.

[The remainder of this page intentionally left blank]



















-12-

--------------------------------------------------------------------------------




          The parties have executed this Agreement as of the date stated in the
first paragraph of the Agreement.

 

Spartan Motors, Inc.

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

 

 

 

Its

 

--------------------------------------------------------------------------------



 

Indemnitee

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Address:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------














-13-

--------------------------------------------------------------------------------